Citation Nr: 1542836	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-15 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include as due to exposure to asbestos.  

2.  Entitlement to service connection for a bone disease as the result of exposure to ionizing radiation.  

3.  Entitlement to an increased disability rating for service-connected asbestosis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had qualifying, honorable active service from June 1965 to June 1973.  He had nonqualifying service from June 1973 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant evidence has been included in the record since the most recent Statements of the Case relevant to this matter (dated in April 2009 and March 2014).  The evidence has been considered pursuant to a February 2012 waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.26, 1304 (2015).   

The issue of service connection for an eye disorder will be dismissed below.  The issues regarding service connection for bone disease and regarding an increased rating for asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

An issue regarding service connection for a psychiatric disorder due to military sexual trauma has been raised in a March 2014 statement of record from the Veteran.  As the issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over the issue.  It is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Board denied the Veteran's original claim to service connection for an eye disorder in a July 2005 decision.  

2.  In August 2005, the Veteran filed a timely notice of appeal (NOA) with the U.S. Court of Appeals for Veterans Claims (Court) against the July 2005 Board decision.  

3.  The Veteran's original claim to service connection for an eye disorder is currently pending before the Court.  


CONCLUSION OF LAW

There is no issue of fact or law before the Board pertaining to the claim of entitlement to service connection for an eye disorder.  38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

In this matter, the Veteran filed a timely April 2009 substantive appeal against the AOJ's January 2008 denial of service connection for an eye disorder.  The AOJ then certified that issue to the Board in April 2015.  However, the Board has no jurisdiction over this issue.  The issue is actually currently pending before the Court.  

The Board denied the Veteran's original claim to service connection for an eye disorder in July 2005.  The Veteran filed a timely August 2005 NOA against the Board decision.  The Court has yet to address the Veteran's original claim because the NOA was only recently recognized by VA.  As such, the original claim to service connection denied by the Board in July 2005 is now pending before the Court.  In short, the Board has no jurisdiction over the issue, despite the Veteran's April 2009 substantive appeal of the January 2008 rating decision denying service connection for an eye disorder.    

Hence, for this particular issue, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  With regard to this issue, there remain no allegations of errors of fact or law for the Board's appellate consideration.  Accordingly, the issue regarding service connection for an eye disorder, appealed to the Board in April 2009, is dismissed.


ORDER

The appeal to the Board regarding the issue of service connection for an eye disorder is dismissed.


REMAND

In March 2015, the Veteran notified the AOJ that he wanted to appear before the Board via a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO in Houston, Texas.  The Veteran and his representative should be notified of the date and time of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


